Citation Nr: 1533936	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-44 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits based on wartime service.

2.  Entitlement to special monthly compensation based on the need for aid and attendance.

3.  Entitlement to an initial higher evaluation for degenerative arthritis of the lumbar spine and ankylosing spondylitis of the thoracic spine, rated as 10 percent disabling prior to August 29, 2009, and as 20 percent disabling thereafter.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right knee.

5.  Entitlement to an evaluation in excess of 10 percent for chronic right knee patellar tendonitis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

7.  Entitlement to an aid and attendance allowance for the Veteran's dependent spouse.


REPRESENTATION

The Veteran represented by:	 Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to July 1989.

This case comes to the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions   issued in January 2008, April 2010, and September 2010. 

In February 2015, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  During that proceeding, the Veteran and his representative submitted additional evidence, accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  The Veteran also indicated that he wished to withdraw his claims of entitlement to nonservice-connected wartime pension benefits and to special monthly compensation based on the need for aid and attendance.  Accordingly, those issues will be dismissed in the context of this decision.  

The other issues listed on the title page are not yet ripe for appellate adjudication and must therefore be REMANDED to the AOJ.  

As a final introductory matter, the Board acknowledges that, during the pendency   of this appeal - specifically, in October 2012 and again in December 2014 - the Veteran and his representative submitted an informal claim of service connection for an acquired psychiatric disorder.  That issue has not yet been adjudicated in the first instance and, thus, must be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

On February 3, 2015, prior to the promulgation of a decision in this appeal, the Veteran notified the Board of his intent to withdraw his claims of entitlement         to nonservice-connected wartime pension benefits and to special monthly compensation based on the need for aid and attendance.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to nonservice-connected pension benefits and to special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following certification of the issues on appeal, but prior to the promulgation of a Board decision, the Veteran attended a February 3, 2015, hearing in which he advised the undersigned that he no longer wished to pursue his claims of entitlement to nonservice-connected pension benefits and to special monthly compensation based on the need for aid and attendance.  The Veteran's request, which is documented in the February 2015 hearing transcript, satisfies the criteria for withdrawal of those two appealed issues.  38 C.F.R. § 20.204 (2014).  

Accordingly, as the Veteran has successfully withdrawn his claims of entitlement  to nonservice-connected pension benefits and to special monthly compensation based on the need for aid and attendance, there remain no allegations of errors of fact or law with respect to those issues.  Hence, the Board is without jurisdiction    to consider those issues and, instead, must dismiss them pursuant to 38 U.S.C.A. § 7105(d)(5) (directing that the Board "may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed"). 


ORDER

The appeal on the issue of entitlement to nonservice-connected pension benefits based on wartime service is dismissed.

The appeal on the issue of entitlement to special monthly compensation based on the need for aid and attendance is dismissed.


REMAND

The Veteran also seeks increased compensation for his service-connected thoracolumbar and right knee disabilities, a TDIU, and an aid and attendance allowance for his dependent spouse.  However, before the Board can reach a decision on those pending issues, further development is needed.  

Specifically, a remand is required to obtain updated VA examinations in connection with the Veteran's individual disability claims.  The Veteran has testified that his thoracolumbar and right knee disabilities have markedly worsened since they were previously examined in January 2014 and August 2009, respectively.  In particular, the Veteran has emphasized that he now experiences spasms in his lower back at a frequency of least six times per day, and that he also suffers from near-constant thoracolumbar pain, which radiates into his lower extremities and is not responsive to prescription medication.  The Veteran also has attested to severe right knee swelling, which interferes with his ability to wear a leg brace and exacerbates his joint pain   and instability.  The Veteran has further attested that his right knee symptoms are alleviated only "from time to time" with painkillers and a Transcutaneous Electrical Nerve Stimulation (TENS) unit.  In addition, the Veteran has indicated that he has only limited range of motion throughout his right knee, and that he relies upon a scooter and an electric wheelchair for mobility outside the confines of his home.  Accordingly, remand for a current examination is warranted.

Notably, the resolution of the Veteran's thoracolumbar and right knee disability claims has bearing on whether he is entitled to a TDIU.  Hence, these individual disability claims must be developed and re-adjudicated prior to the resolution of that inextricably intertwined issue.  The Veteran does not yet meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, he has testified that he is unemployable because of symptoms associated with his thoracolumbar and right knee disabilities, both alone and in combination with another service-connected disability (ankylosing spondylitis of the cervical spine), which is not individually on appeal.  In light of these assertions, the Board finds that the clinician who conducts the aforementioned VA examination should also comment on how Veteran's service-connected disabilities, both individually and jointly, affect his occupational functioning.  Indeed, while the ultimate issue of TDIU entitlement lies within the province of the Board as adjudicator, medical findings of occupational impairment are relevant to that query and, thus, should be elicited on remand.

A remand is also required to obtain recent (post-July 24, 2014) VA medical records, which the Veteran has identified in support of his appeal.  Efforts also should be made to obtain the Veteran's VA Vocational Rehabilitation and Education (VRE) file and records from the Social Security Administration (SSA).  In this regard, the Veteran has testified that he twice applied for VRE benefits, but was denied, in pertinent part, because of the severity of his service-connected disabilities.  He also has indicated that he applied for, and was granted, SSA disability benefits in 2011, after the instant claims had already been placed in appellate status.  Efforts to obtain such documents should be made on remand.

Finally, the Veteran has testified that his spouse, after experiencing diabetic complications for many years, recently suffered a heart attack and other severe health complications that have required extensive inpatient treatment.  The Board has since afforded the Veteran with a 60-day period to provide relevant evidence; however, he has not submitted any of his spouse's hospitalization, or other medical, records during that period.  Nevertheless, in light of the need for additional development on other grounds, the Board finds that the Veteran should have another opportunity to submit evidence crucial to his aid and attendance allowance claim on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran identify all of the medical providers referenced in connection with his claim for a dependency aid and attendance allowance for his dependent spouse.  After obtaining any necessary authorization(s), request all  of identified medical records pertaining to the Veteran's dependent spouse, which are not duplicative of those already in the claims file.  If the records requested are not available, such should be documented in the record and the Veteran must be notified that the records are unavailable.

2.  Contact the SSA to request copies of all documents, including medical records, that pertain to the Veteran's application for SSA disability benefits and associate them with the electronic claims file.  If the records requested are not available, such should be documented in the record and the Veteran must be notified that the records are unavailable. 

3.  Obtain and associate the Veteran's VA vocational rehabilitation file with his electronic claims file.  If the records requested are not available, such should be documented in the record and the Veteran must be     notified that the records are unavailable.

4.  Obtain all VA treatment records dated since July 24, 2014, and associate them with the electronic claims file.      If the records requested are not available, such should be documented in the record and the Veteran must be notified that the records are unavailable.

5.  After the development outlined in directives #2-4 is completed to the extent possible, schedule the Veteran      for spine and knee examinations to determine the current nature and severity of his degenerative arthritis of the lumbar spine and ankylosing spondylitis of the thoracic spine, degenerative changes of the right knee, and right  knee patellar tendonitis.  

The examiner(s) should review the claims file in conjunction with the examinations.  All testing deemed necessary should be performed, to include range of motion testing of the thoracolumbar spine and right knee, and neurological evaluation as pertinent to the lumbar spine disability.        All clinical findings should be reported in detail. 

The examiner(s) should also address whether the symptoms associated with the Veteran's thoracolumbar spine and right knee disabilities, when considered in combination with his service-connected ankylosing spondylitis of the cervical spine, are so severe as to preclude the performance of the tasks required for gainful employment, without regard to his age or nonservice-connected disabilities.  The examiner(s) should explain the reasoning for any opinion provided.  

6.  Following the completion of the foregoing directives, and after undertaking any other required development, please re-adjudicate the issues on appeal.  If any of the issues on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board for further disposition, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


